DETAILED ACTION
	Applicant did not timely respond to the pre-interview communication. This is treated as a request to not have an interview.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
“herewith” in line 4 of paragraph 0001 should be corrected to –herein—
“met” in line 3 of paragraph 0007 should be corrected to –mat—
“but not necessarily do” in line 9 of paragraph 0018 should be corrected to –but does not necessarily—
“met” in line 3 of paragraph 0021 should be corrected to –mat—
“Pilate” in line 3 of paragraph 0023 should be corrected to –Pilates—
“off” in line 3 of paragraph 31 should be corrected to –of—
“at least exercise” in line 1 of paragraph 0038 should be corrected to –at least one exercise--
Appropriate correction is required.
The use of the terms Zigbee, Bluetooth, Kinect, and Heliodisplay, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 objected to because of the following informalities:  
“through corresponding at least one of the plurality of sensor lines” in lines 15-16 appears to use non-standard grammar. Examiner suggests amending to --a corresponding sensor line of the plurality of sensor lines— or similar.
“data;” in line 24 should be deleted
“data” should be inserted after “posture” in line 25
Claim 2 objected to because of the following informalities:  
“Pilate” in line 1 should be corrected to –Pilates--
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a data processing module configured to…determine strength… of the user based on the computed result” in Claim 1.
“The method… further comprising determining, by the data processing module, strength and flexibility of the user based on the compared result” in Claim 8
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, applicant recites “a data processing module configured to…determine strength and flexibility of the user based on the computed result” in lines 27-28. This has been treated as a means plus function limitation under 112(f) as discussed above. The specification fails to disclose the structure by which the system determines the user’s strength. No algorithm, flowchart, code, or the like is disclosed to describe the structure which enables the user’s strength to be determined. It is not enough that one skilled in the art could theoretically write a program which achieves the claimed function. Rather, the specification itself must explain how the claimed function is achieved (MPEP 2161.01(I)). Applicant does not possess any and all means of “determining strength of the user based on the computed result” including those which do not yet exist.
Regarding Claim 8, applicant recites “The method… further comprising determining, by the data processing module, strength and flexibility of the user based on the compared result”. This has been treated as a means plus function limitation under 112(f) as discussed above. The specification fails to disclose the structure by which the system determines the user’s strength. No algorithm, flowchart, code, or the like is disclosed to describe the structure that enables the system to determine the user’s strength. It is not enough that one skilled in the art could theoretically write a program which achieves the claimed function. Rather, the specification itself must explain how the claimed function is achieved (MPEP 2161.01(I)). Applicant does not possess any and all means of “determining, by the data processing module, strength of the user based on the computed result” including those which do not yet exist.
The remaining claims are similarly defective due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a data processing module configured to…determine strength and flexibility of the user based on the computed result” in claims 1 and 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure in the claim that performs the function in the claim. Therefore, Claims 1-4 and 8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 5:
In line 5, “the one or more sensors” lacks antecedent basis. Applicant specifies “at least one sensor matrix” but not “one or more sensors.” Examiner suggests amending Claim 5 to introduce --one or more sensors-- prior to line 5.
In line 6, there is a lack of antecedent basis for “the plurality of sensor lines.” Examiner suggests amending Claim 5 to introduce –a plurality of sensor lines— prior to line 6.
In line 8, there is a lack of antecedent basis for “the at least one wearable device.” Examiner suggests amending Claim 5 to introduce –at least one wearable device—prior to line 8.

The remaining claims are rendered indefinite insofar as they depend on rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by US 20150364059 A1 (Marks et al).
Regarding Claim 5, Marks et al teaches a method for monitoring an exercise posture of a user comprising: generating, by at least one sensor matrix (Conductive Mesh structure 210), an electrical signal upon making a contact of at least one part of a body of the user with a mat while performing at least one exercise on the mat (Paragraph 42, “In an embodiment, X-conductive line and a Y-conductive line may generate output in response to sensing of pressure, weight, motion, or the like. The output may be converted by a Scanner/Signal converter interface circuit. The interface circuit may comprise one or more converters (e.g., analog-to-digital converters (ADC)) that may convert the output into data”); extracting, by a data acquisition module (Analog to digital converter 320. See Paragraph 45, sensor data received by analog to digital converter), a first set of data (Paragraph 40, line 10 discloses the sensor array in the mat determines pressure data) from at least one of the one or more sensors through corresponding at least one of the plurality of sensor lines (Paragraph 42, “In an embodiment, X-conductive line and a Y-conductive line may generate output in response to sensing of pressure, weight, motion, or the like”) at every pre-defined time interval sequentially (Marks et al teaches an analog to digital converter 320. Miguel Gudino teaches in paragraph 4 of “Basics of Analog to Digital converters” that an inherent property of analog to digital converters is “the sampling rate, the number of samples taken per second.” This shows that an analog to digital converter must extract a set of data at a pre-defined time interval); extracting, by the data acquisition module (see Figure 3, user device 306 and mobile component 307 are in communication with smart mat component 300 which contains analog to digital converter 320), a second set of data (abstract, “The mobile component may determine a user's balance, weight distribution, and correctness of a pose.” The user’s balance, weight distribution, and correctness of pose comprise the second set of data) from the at least one wearable device (Paragraph 46, “The user device 306 may include various devices. Such devices may include wearable electronics (e.g., smart watches, etc.)” Note that mobile component 307 is a component of the user device, see also Paragraph 49 and figure 3), wherein the second set of data is a representative of the at least one exercise performed by the user (The balance, weight distribution, and pose correctness data are representative of yoga positions, a type of exercise. This second set of data comes from the user device, as per the abstract. Note that user device is in communication with Analog to digital converter 320, which is further in communication with processor 304 as per Figure 3. This shows the process of data from the user device being extracted by analog to digital converter 320 and pushed to the processor); processing, by a data processing module (Processor 304 and second processor of user device. See paragraph 36), the first set of data (Paragraph 50, “A computer application may receive pressure data from sensors mapped to specific coordinates on the mat through BLUETOOTH™, or a wireless connection.” See paragraph 81, user activity data including pressure data is received by the processor. The mapping of the pressure data to the mat and transferring it to a mobile component after being received by the processor is an exemplary processing technique) and the second set of data (Paragraph 51, “The mobile component 307 may analyze sensory data, and, using a set of pre-defined formulas, calculate the distances between areas of pressure on the mat to determine the distance between the user's limbs on the mat.” The calculating of distances between the user’s body parts is an exemplary processing technique. Note mobile component 307 is a component of user device 306) using a processing technique; concatenating, by the data processing module, the first set of data and the second set of data for getting a final set of data (See Figure 3, device receives input from sensor mat 10 and user device 306. Combining these two sets of data together generates a set of user data. See paragraphs 55 and 56, user data comprises pressure data from the mat, as well as position data from the mobile component. Combining two sets of data together is by definition concatenation); comparing, by the data processing module, the final set of data with a pre- defined set of posture data (Paragraph 55, “analysis comparing the user's pose to the more ideal pose by the yogi.” The yogi’s ideal pose comprises the pre-defined set of data which user data is compared to. Note the user data is comprised of data from both the mat and wearable. Further note that the mobile component contains an additional processor (second processor) as disclosed in Paragraph 36 which performs the comparison analysis. See paragraph 7, “the second processor may then compare ideal weight and position data”. Paragraph 54 discloses the user data is cross-referenced with pre-downloaded data to determine the pose and posture of a user) and determining, by the data processing module, the posture of the at least one exercise performed by the user on the mat based on a compared result (Paragraph 55, “User data…may be saved to the local database. Then the mobile component may perform various analyses, including a time-lapse analysis of the user's poses, i.e., an analysis comparing the user's pose to the more ideal pose by the yogi. See paragraph 50, data is used to determine a user’s posture/pose based on image recognition. Note that user data is comprised of data from both the wearable and mat, as disclosed in paragraphs 55 and 56). 
Regarding Claim 6, Marks et al teaches the method, further comprising representing, by a representation module (balance board type image 804), the posture of the at least one exercise performed by the user in at least one of a two-dimensional image and a three-dimensional image (See Figures 8-10 for examples).
Regarding Claim 7, Marks et al teaches determining, by a posture detection module (Here, the processor comprises the posture detection module. See paragraph 81, data sensed by the mat regarding user’s body position is received by the processor), the posture of the at least one exercise of the user from at least one of the two-dimensional image and the three- dimensional image using a computer vision technique (See paragraph 51, “The mobile component 307 may utilize open image recognition frameworks such as DeepBeliefSDK, Neuroph, or any other appropriate open or proprietary frameworks or other programs to analyze data from the sensors.” As previously disclosed, sensor data from Marks et al is representative of a user’s posture, as is the balance board image 804. The image recognition framework analyzes sensor data as disclosed above, and therefor can analyze and determine the user’s posture based on the same sensor data which creates the display image. This allows the image recognition framework to determine a user’s posture from the display image. Further see paragraph 50); and generating, by the posture detection module, a recommendation associated with the posture of the at least one exercise of the user based on a determined posture (Paragraph 81, “the system may generate feedback. The feedback may include information associated with a user's balance, pose, or other information”).
Regarding Claim 8, Marks et al teaches determining, by data processing module (Paragraph 7, “A processor may be operatively connected to the yoga mat that reads and processes data relating to weight distribution and position of the user.” Note that the reading and processing of weight distribution and position of the user is required to perform analysis comparing a user to a proficient yogi. See paragraph 54), strength and flexibility of the user based on the compared result (Paragraph 54, “In one embodiment, the mobile component may use the information determined about the placement of the user's limbs and cross-reference it with data pre-downloaded in a local database to determine what position the user is attempting. The local database may contain base line ratios derived from yogis of varying heights and weights. The user's pre-saved height and weight may be used to match the user with the base line positioning of a similarly-sized yogi in the database.” Through this process, the user’s strength and flexibility may be compared to locally stored data provided by a proficient practitioner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150364059 A1 (Marks et al) and further in view of “Using an FSR| Force Sensitive Resistor (FSR)” (Nosonowitz).
Regarding Claim 1, Marks et al teaches a system to monitor an exercise posture of a user comprising: a mat (sensor mat 10) communicatively coupled to at least one wearable device worn by the user (user device 306 including mobile component 307. See paragraph 46, the user device can be a wearable electronic such as a smart watch. See also Paragraph 49, the mobile component may be run on a wearable device), wherein the mat is configured to allow the user to perform at least one exercise (see Abstract, user can perform poses and exercises on the map); at least one sensor matrix located on one of a top of the mat and within the mat (Paragraph 39, “mat may include a sensor array located between the top covering and bottom covering”, therefore meeting the limitation “within the mat”) , wherein each of the at least one sensor matrix comprises one or more sensors (Figure 2B shows an individual sensor, sensor array is comprised of a plurality of these sensors per Abstract and Paragraph 40), wherein the one or more sensors is configured to generate an electrical signal upon making a contact of at least one part of a body of the user with the mat while performing the at least one exercise on the mat (Paragraph 42, “In an embodiment, X-conductive line and a Y-conductive line may generate output in response to sensing of pressure, weight, motion, or the like. The output may be converted by a Scanner/Signal converter interface circuit. The interface circuit may comprise one or more converters (e.g., analog-to-digital converters (ADC)) that may convert the output into data”); a plurality of sensor lines (X-conductive line 212, Y-conductive line 214); a processing subsystem (Smart mat component 300 includes processor 304 and data acquisition module 320 ) electrically coupled (see Figure 3, sensor matrix present within sensor mat 10 feeds data to processor 304)to the at least one sensor matrix, wherein the processing subsystem comprises: a data acquisition module (analog to digital converter 320. See Paragraph 45, sensor data received by analog to digital converter) configured to: extract a first set of data (Paragraph 40, line 10 discloses the sensor array in the mat determines pressure data) from at least one of the one or more sensors through corresponding at least one of the plurality of sensor lines (Paragraph 42, “In an embodiment, X-conductive line and a Y-conductive line may generate output in response to sensing of pressure, weight, motion, or the like”) at every pre-defined time interval sequentially (Marks et al teaches an analog to digital converter 320. Miguel Gudino teaches in paragraph 4 of “Basics of Analog to Digital converters” that an inherent property of analog to digital converters is “the sampling rate, the number of samples taken per second.” This shows that an analog to digital converter must extract a set of data at a pre-defined time interval); extract a second set of data (abstract, “The mobile component may determine a user's balance, weight distribution, and correctness of a pose.” The user’s balance, weight distribution, and correctness of pose comprise the second set of data) from the at least one wearable device, wherein the second set of data is a representative of the at least one exercise performed by the user (The balance, weight distribution, and pose correctness data are representative of yoga positions, a type of exercise. This second set of data comes from the user device, as per abstract. Note that user device is in communication with Analog to digital converter 320, which is further in communication with processor 304 as per Figure 3. This teaches the process of data from the user device being extracted by analog to digital converter 320 and pushed to the processor); a data processing module (Processor 304 and second processor within user device, see Paragraph 36) operatively coupled to the data acquisition module (see Figure 3), and configured to: process the first set of data (Paragraph 50, “A computer application may receive pressure data from sensors mapped to specific coordinates on the mat through BLUETOOTH™, or a wireless connection.” See paragraph 81, user activity data including pressure data is received by the processor. The mapping of the pressure data to the mat and transferring it to a mobile component after being received by the processor is an exemplary processing technique) and the second set of data (Paragraph 51, “The mobile component 307 may analyze sensory data, and, using a set of pre-defined formulas, calculate the distances between areas of pressure on the mat to determine the distance between the user's limbs on the mat.” The calculating of distances between the user’s body parts is an exemplary processing technique. Note mobile component 307 is a component of user device 306) using a processing technique; concatenate the first set of data and the second set of data to get a final set of data (See Figure 3, device receives input from sensor mat 10 and user device 306. Combining these two sets of data together generates a set of user data. See paragraphs 55 and 56, user data comprises pressure data from the mat, as well as position data from the mobile component. Combining two sets of data together is by definition concatenation); compare the final set of data with a pre-defined set of posture data (Paragraph 55, “analysis comparing the user's pose to the more ideal pose by the yogi” The yogi’s ideal pose comprises the pre-defined set of data which user data is compared to. Note the user data is comprised of data from both the mat and wearable. Paragraph 54 discloses the user data is cross-referenced with pre-downloaded data to determine the pose and posture of a user); determine the posture of the at least one exercise performed by the user on the mat based on a compared result (Paragraph 55, “User data…may be saved to the local database. Then the mobile component may perform various analyses, including a time-lapse analysis of the user's poses, i.e., an analysis comparing the user's pose to the more ideal pose by the yogi. See paragraph 50, data is used to determine a user’s posture/pose based on image recognition. Note that user data is comprised of data from both the wearable and mat, as disclosed in paragraphs 55 and 56); and determine strength and flexibility of the user based on the compared result (Paragraph 54, “In one embodiment, the mobile component may use the information determined about the placement of the user's limbs and cross-reference it with data pre-downloaded in a local database to determine what position the user is attempting. The local database may contain base line ratios derived from yogis of varying heights and weights. The user's pre-saved height and weight may be used to match the user with the base line positioning of a similarly-sized yogi in the database.” Through this process, the user’s strength and flexibility may be compared to locally stored data provided by a proficient practitioner).
Marks et al does not teach a plurality of power lines, wherein the plurality of sensor lines and the plurality of power lines are in a pre-defined ratio.
Nosonowitz describes a method for wiring a force-sensitive resistor, a type of pressure/force sensor. Nosonowitz teaches a plurality of power lines (see annotated Figure 1 below. Note that Nosonowitz describes the wiring diagram for a single pressure sensor. Applicant claims an array of pressure sensors, each of which would require their own power supply), wherein the plurality of sensor lines and the plurality of power lines are in a pre-defined ratio (there is inherently a ratio between the signal lines and power lines). 
It would have been obvious to one of ordinary skill in the art to use multiple power lines, like those taught by Nosonowitz, for the sensors of Marks et al in order to supply power to the pressure sensors.

    PNG
    media_image1.png
    377
    746
    media_image1.png
    Greyscale

Figure 1: Annotated Circuit of Nosonowitz
Regarding Claim 2, Marks et al and Nosonowitz teach the device of Claim 1. Marks et al further teaches the mat comprises one of a Pilate mat, a yoga mat (Paragraph 7, “The mat may be a pressure sensing yoga mat”), a fitness mat (Paragraph 7, “Interactive exercise mat apparatuses, systems, and methods of use are shown”) and a wellness mat.
Regarding Claim 3, Marks et al and Nosonowitz teach the device of Claim 1. Marks further teaches the processing subsystem further comprises a representation module (balance board type image 804) operatively coupled to the data processing module (see Paragraph 62, mobile component 307 can display the balance board type image. Mobile component is coupled to the data processor through user device 306. See Figure 3), and configured to represent the posture of the at least one exercise performed by the user in at least one of a two-dimensional image and a three-dimensional image (See Figures 8-10 for examples).
Regarding Claim 4, Marks et al teaches the method of Claim 3. Marks further teaches the processing subsystem further comprises a posture detection module (Here, the processor comprises the posture detection module. See paragraph 81, data sensed by the mat regarding user’s body position is received by the processor) operatively coupled to the representation module (see Paragraph 62, mobile component 307 can display the balance board type image. Mobile component is coupled to the data processor through the smart mat component 300. See Figure 3), and configured to: determine the posture of the at least one exercise of the user from at least one of the two- dimensional image and the three-dimensional image using a computer vision technique (See paragraph 51, “The mobile component 307 may utilize open image recognition frameworks such as DeepBeliefSDK, Neuroph, or any other appropriate open or proprietary frameworks or other programs to analyze data from the sensors.” As previously disclosed, sensor data from Marks et al is representative of a user’s posture, as is the balance board image 804. The image recognition framework analyzes sensor data as disclosed above, and therefor can analyze and determine the user’s posture based on the same sensor data which creates the display image. This allows the image recognition framework to determine a user’s posture from the display image. Further see paragraph 50); and generate a recommendation associated with the posture of the at least one exercise of the user based on a determined posture (Paragraph 81, “the system may generate feedback. The feedback may include information associated with a user's balance, pose, or other information”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210038121 A1 (Somisetty et. al.) discloses a method to monitor a position of a user during exercise using an exercise mat with sensors
US 10642360 B2 (Mangharam) discloses a system designed to receive exercise information from a user exercising on a mat with a sensor.
US 20200215413 A1 (DeMarch) discloses a balance sensory and motor feedback mat.
The above patents are representative of the current state of the art with regards to exercise mats which provide sensor-based feedback to a user during exercise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H FORSTNER/
Examiner, Art Unit 3784         

/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784